EXHIBIT 10.5(b)

SCHEDULE OF PARTIES TO THE EMPLOYMENT AGREEMENT

Each of the parties identified in the table below is party to an employment
agreement with Advanced Medical Optics, Inc. substantially in the form attached
to the Advanced Medical Optics, Inc. Form 10 as Exhibit 10.6(a). Each party’s
employment agreement is identical except for such party’s base salary, position,
agreement date and prior agreements, each of which is set forth in the table
below. The Agreements of Messrs. Meier and Trenary were amended in October 2004
for the purpose of reflecting their new titles and adjusted salaries.

 

EMPLOYEE NAME

   BASE
SALARY   

POSITION

  

AGREEMENT
DATE

  

PRIOR AGREEMENTS

Aimee S. Weisner

    $ 215,000     Corporate Vice President, General Counsel and Secretary   
January 18, 2002    Retention Agreement among the Company, Allergan and the
Executive dated January 18, 2002

Jane E. Rady

    $ 250,000     Corporate Vice President, Strategy and Technology    April 8,
2002    Agreement between Allergan and Executive dated April 8, 2002

C. Russell Trenary III (*)

    $ 300,000     Corporate Vice President and Chief Marketing Officer   

April 24, 2002, amended

October 1, 2004

   Agreement between Allergan and Executive dated April 24, 2002

Richard A. Meier

    $ 375,900     Executive Vice President of Operations and Finance, and Chief
Financial Officer   

April 8, 2002, amended

October 1, 2004

   Agreement between Allergan and Executive dated April 8, 2002

Douglas H. Post

    $ 315,000     Corporate Vice President and Region President, Americas   
December 14, 2004 (but effective only upon completion of the VISX merger)    Not
applicable.

 

* Mr. Trenary’s employment agreement was further amended on November 15, 2007.
The amendment is being filed as a separate exhibit and further updates this
Schedule.